Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the applicant’s affidavit, the examiner points out that the court has held ”copying could have occurred out of a general lack of concern for patent property, in which case it weighs neither for nor against the nonobviousness of a specific patent. It may have occurred out of contempt for the specific patent in question, only arguably demonstrating obviousness, or for the ability or willingness of the patentee financially or otherwise to enforce the patent right, which would call for deeper inquiry. Even widespread coping could weigh toward opposite conclusions, depending on the attitudes existing toward patent property and the accepted practices in the industry in question” Cable Elec. Prods., Inc. v. Genmark, Inc., 770 F.2d 1015, 226 U.S.P.Q. 881 (Fed. Cir. 1985). Additionally, although the record may establish evidence of secondary considerations which are indicia of nonobviousness, the record may also establish such a strong case of obviousness that the objective evidence of nonobviousness is not sufficient to outweigh the evidence of obviousness. Newell Cos. v. Kenney Mfg. Co., 864 F.2d 757, 769, 9 USPQ2d 1417, 1427 (Fed. Cir. 1988), cert. denied, 493 U.S. 814 (1989); Richardson-Vicks, Inc., v. The Upjohn Co., 122 F.3d 1476, 1484, 44 USPQ2d 1181, 1187 (Fed. Cir. 1997). In the present case, the Hart reference so closely resembles the claims of the present application that the secondary considerations presented by the applicant are not sufficient to outweigh the evidence of obviousness.
Regarding the applicant’s argument that the examiner has misidentified element 156 of Cox as a diverter, the examiner points out that Hart is relied upon for teaching the diverter as well as the trigger mechanism while Cox is relied upon only for teaching the positioning of the triggering mechanism through the closed end.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Julien (US 4276017 A), hereinafter Julien, in view of Hart (US 1724132 A), hereinafter Hart.

Regarding claims 1 and 2, Julien discloses a gas torch, comprising:
(a) an ignition bell, said ignition bell having a closed end and an open end (“a cylindrical shroud 68” column 3, line 1); 
(b) a gas conduit that passes into said ignition bell through said closed end and that terminates in a nozzle inside of said ignition bell (“a discharge or outlet nozzle 26 threaded onto the discharge end of the pipe section 20” column 2, line 6), said gas conduit being positionable to be in fluid communication with a compressed source of gas (“a container 28 of compressed gas” column 2, line 8), said nozzle for emitting a gas under pressure inside of said bell while in operation (“combustible gas being discharged in jet fashion from the outlet nozzle 26” column 3, line 11);  
(e) a gas connector positionable to be in fluid communication with said gas conduit and with said compressed source of gas (14).

    PNG
    media_image1.png
    275
    513
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    201
    593
    media_image2.png
    Greyscale

Julien does not disclose:
(c) an igniter within said ignition bell, said igniter situated proximate to said nozzle but outside of a path of said emitted gas; 
(d) a solid diverter inside of said ignition bell, said diverter positionable to be placed in a path of gas emitted from said nozzle when the gas is being ignited by said igniter and block a portion of the gas that is emitted from said nozzle when so positioned, and positionable to be out of the path of the emitted gas after the gas has been ignited; or
wherein said diverter is rotatable to be placed in a path of gas emitted from said nozzle when the gas is being ignited by said igniter, and rotatable to be out of the path of the emitted gas after the gas has been ignited.

However, Hart teaches:
(c) an igniter within said ignition bell (“The igniting unit or element is designated by the numeral 20” page 1, line 72), said igniter situated proximate to said nozzle (14’) but outside of a path of said emitted gas (Figure 4); 
(d) a solid diverter inside of said ignition bell (“shutter 21’” page 2, line 86), said diverter positionable to be placed in a path of gas emitted from said nozzle when the gas is being ignited by said igniter and block a portion of the gas that is emitted from said nozzle when so positioned, and positionable to be out of the path of the emitted gas after the gas has been ignited (“When it is desired to ignite the fuel the shutter will be moved to the full line position shown in Fig. 4, and the fuel will be deflected into contact with the igniter... After the fuel is ignited the shutter will be automatically brought to the closed position shown by dotted lines of Fig. 4” page 2, line 96); and
wherein said diverter is rotatable to be placed in a path of gas emitted from said nozzle when the gas is being ignited by said igniter, and rotatable to be out of the path of the emitted gas after the gas has been ignited (“The shutter is pivoted, as at 50” page 2, line 91).

    PNG
    media_image3.png
    352
    424
    media_image3.png
    Greyscale

In view of Hart’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the igniter and diverter as is taught in Hart, in the gas torch disclosed by Julien.
One would have been motivated to include the igniter taught by Hart because an igniter will simplify ignition of the burner of Julien.
One would have been motivated to include the diverter taught by Hart because Hart states “the igniting element or device... is protected against the fuel and the heat of the burner flame during the normal operation of the burner” (page 1, line 7). Therefore, including the diverter of Hart will protect the igniter.

Regarding claim 4, Julien, as modified by Hart, discloses the gas torch according to claim 2, further comprising: 
(f) a gas shut off valve situated along said gas conduit, said gas shutoff valve operable to permit or restrict a flow of gas through said conduit when said conduit is placed in fluid communication with a source of gas (“in conjunction with the variable control valve 22, the type and intensity of flame to be generated by torch 10 may be readily varied according to the need” column 3, line 23).

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Julien, in view of Hart, and further in view of Cox (US 3635646 A), hereinafter Cox.

Regarding claim 3, Julien, as modified by Hart, discloses the gas torch according to claim 2. 

Hart further teaches wherein said diverter is in mechanical communication through said ignition bell with a trigger mechanism remote from said ignition bell, said trigger mechanism at least for urging said diverter to rotate into the path of gas emitted from said nozzle when the gas is being ignited by the igniter (“The shutter also has an arm 52 and may be actuated by a lever 32’” page 2, line 93).

In view of Hart’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein said diverter is in mechanical communication through said ignition bell with a trigger mechanism remote from said ignition bell, said trigger mechanism at least for urging said diverter to rotate into the path of gas emitted from said nozzle when the gas is being ignited by the igniter as is taught in Hart, in the gas torch as presently modified.
One would have been motivated to include wherein said diverter is in mechanical communication through said ignition bell with a trigger mechanism remote from said ignition bell, said trigger mechanism at least for urging said diverter to rotate into the path of gas emitted from said nozzle when the gas is being ignited by the igniter because remote actuation obviates manual manipulation of components near the flame of the burner which improves safety.

Julien, as modified by Hart, does not disclose wherein said diverter is in mechanical communication through said closed end of said ignition bell with said trigger. 

However, Cox teaches wherein said manipulated ignition element (156) is in mechanical communication through said closed end (28) of said ignition bell with said trigger (204).

    PNG
    media_image4.png
    546
    814
    media_image4.png
    Greyscale

In view of the teachings of Cox, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include said manipulated ignition element is in mechanical communication through said closed end of said ignition bell with said trigger as taught by Cox in the gas torch as presently modified.
One would have been motivated to include said manipulated ignition element is in mechanical communication through said closed end of said ignition bell with said trigger because Cox states “manual rotation of knob 204, which will be adjacent door 210, will result in generation of sparks to ignite pilot burner 144. After burner 144 has been thus ignited, sparking device 156 may be slidably moved rearwardly by shaft 174, 198 to its inactive position 186” (column 5, line 38). Therefore, Cox teaches a convenient position for a trigger mechanism for manipulating an ignition element remotely. It is noted that there are a finite number of configurations available to one having ordinary skill in the art for locating the trigger mechanism. In this regard, it is noted that Cox teaches the trigger mechanism extends through the closed end. It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to provide the trigger mechanism of the torch as presently modified through the closed end since it is known to do so and therefore has a reasonable expectation of success (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

(a) an ignition bell, said ignition bell having a closed end and an open end (“a cylindrical shroud 68” column 3, line 1); 
(b) a gas conduit that passes into said ignition bell through said closed end and that terminates in a nozzle inside of said ignition bell (“a discharge or outlet nozzle 26 threaded onto the discharge end of the pipe section 20” column 2, line 6), said gas conduit being positionable to be in fluid communication with a compressed source of gas (“a container 28 of compressed gas” column 2, line 8), said nozzle for emitting a gas under pressure inside of said bell while in operation (Figure 2);  
(e) a gas connector positionable to be in fluid communication with said gas conduit and with said compressed source of gas (14).

Regarding claim 9, Julien discloses a gas torch, comprising: 
(a) an ignition bell, said ignition bell having a closed end and an open end (“a cylindrical shroud 68” column 3, line 1); and
(b) a gas conduit that passes into said ignition bell through said closed end and that terminates in a nozzle inside of said ignition bell (“a discharge or outlet nozzle 26 threaded onto the discharge end of the pipe section 20” column 2, line 6), said gas conduit being positionable to be in fluid communication with a compressed source of gas (“a container 28 of compressed gas” column 2, line 8), said nozzle for emitting a gas under pressure inside of said bell while in operation (“combustible gas being discharged in jet fashion from the outlet nozzle 26” column 3, line 11).

Julien does not disclose:
(c) an igniter within said ignition bell, said igniter situated proximate to said nozzle but outside of a path of said emitted gas; 
(d) a diverter inside of said ignition bell, said diverter rotatable to be placed in a path of gas emitted from said nozzle when the gas is being ignited by said igniter, and rotatable to be out of the path of the emitted gas after the gas has been ignited; and 
(e) a trigger mechanism remote from said ignition bell and in mechanical communication through said closed end of said ignition bell with said diverter, said trigger mechanism at least for urging said diverter to rotate into the path of gas emitted from said nozzle when the gas is being ignited by the igniter.

However, Hart teaches:
(c) an igniter within said ignition bell (“The igniting unit or element is designated by the numeral 20” page 1, line 72), said igniter situated proximate to said nozzle (14’) but outside of a path of said emitted gas (Figure 4); 
(d) a diverter inside of said ignition bell (“shutter 21’” page 2, line 86), said diverter rotatable to be placed in a path of gas emitted from said nozzle when the gas is being ignited by said igniter, and rotatable to be out of the path of the emitted gas after the gas has been ignited (“When it is desired to ignite the fuel the shutter will be moved to the full line position shown in Fig. 4, and the fuel will be deflected into contact with the igniter... After the fuel is ignited the shutter will be automatically brought to the closed position shown by dotted lines of Fig. 4” page 2, line 96); and 
(e) a trigger mechanism remote from said ignition bell and in mechanical communication through said ignition bell with said diverter, said trigger mechanism at least for urging said diverter to rotate into the path of gas emitted from said nozzle when the gas is being ignited by the igniter (“The shutter also has an arm 52 and may be actuated by a lever 32’” page 2, line 93).

In view of Hart’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the igniter, diverter, and trigger as is taught in Hart, in the gas torch disclosed by Julien.
One would have been motivated to include the igniter taught by Hart because an igniter will simplify ignition of the burner of Julien.
One would have been motivated to include the diverter taught by Hart because Hart states “the igniting element or device... is protected against the fuel and the heat of the burner flame during the normal operation of the burner” (page 1, line 7). Therefore, including the diverter of Hart will protect the igniter.
One would have been motivated to include wherein said diverter is in mechanical communication through said ignition bell with a trigger mechanism remote from said ignition bell, said trigger mechanism at least for urging said diverter to rotate into the path of gas emitted from said nozzle when the gas is being ignited by the igniter because remote actuation obviates manual manipulation of components near the flame of the burner which improves safety.

Julien, as modified by Hart, does not disclose said trigger mechanism in mechanical communication through said closed end of said ignition bell with said diverter.

However, Cox teaches said trigger mechanism (204) in mechanical communication through said closed end (28) of said ignition bell with said manipulated ignition element (156).

In view of the teachings of Cox, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include said trigger mechanism in mechanical communication through said closed end of said ignition bell with said manipulated ignition element as taught by Cox in the gas torch as presently modified.
One would have been motivated to include said trigger mechanism in mechanical communication through said closed end of said ignition bell with said manipulated ignition element because Cox states “manual rotation of knob 204, which will be adjacent door 210, will result in generation of sparks to ignite pilot burner 144. After burner 144 has been thus ignited, sparking device 156 may be slidably moved rearwardly by shaft 174, 198 to its inactive position 186” (column 5, line 38). Therefore, Cox teaches a convenient position for a trigger mechanism for manipulating an ignition element remotely. It is noted that there are a finite number of configurations available to one having ordinary skill in the art for locating the trigger mechanism. In this regard, it is noted that Cox teaches the trigger mechanism extends through the closed end. It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to provide the trigger mechanism of the torch as presently modified through the closed end since it is known to do so and therefore has a reasonable expectation of success (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Julien, in view of Hart, and further in view of Hollingshead (US 5186620 A), hereinafter Hollingshead.

Regarding claims 5 and 6, Julien, as modified by Hart, discloses the gas torch according to claim 1. 

Julien, as modified by Hart, does not disclose (f) a fire bell reducer, said fire bell reducer comprising a plate with an aperture therethrough, wherein said plate is affixed to said ignition bell proximate to said open end and covers said open end of said ignition bell, wherein said aperture is smaller than open end of said ignition bell, thereby reducing an amount of gas escaping from said ignition bell when the torch is being operated, wherein said fire bell reducer is affixed to said open end of said ignition bell at a plurality of space apart locations such that a plurality of openings between said fire bell reducer and an inner wall of said ignition bell.

However, Hollingshead teaches (f) a fire bell reducer (20), said fire bell reducer comprising a plate with an aperture therethrough (30), wherein said plate is affixed to said ignition bell proximate to said open end and covers said open end of said ignition bell, wherein said aperture is smaller than open end of said ignition bell, thereby reducing an amount of gas escaping from said ignition bell when the torch is being operated, wherein said fire bell reducer is affixed to said open end of said ignition bell at a plurality of space apart locations such that a plurality of openings between said fire bell reducer and an inner wall of said ignition bell (32).

    PNG
    media_image5.png
    419
    539
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    388
    532
    media_image6.png
    Greyscale

In view of the teachings of Hollingshead, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include (f) a fire bell reducer, said fire bell reducer comprising a plate with an aperture therethrough, wherein said plate is affixed to said ignition bell proximate to said open end and covers said open end of said ignition bell, wherein said aperture is smaller than open end of said ignition bell, thereby reducing an amount of gas escaping from said ignition bell when the torch is being operated, wherein said fire bell reducer is affixed to said open end of said ignition bell at a plurality of space apart locations such that a plurality of openings between said fire bell reducer and an inner wall of said ignition bell as is taught in Hollingshead, in the torch disclosed by Julien.
One would have been motivated to include (f) a fire bell reducer, said fire bell reducer comprising a plate with an aperture therethrough, wherein said plate is affixed to said ignition bell proximate to said open end and covers said open end of said ignition bell, wherein said aperture is smaller than open end of said ignition bell, thereby reducing an amount of gas escaping from said ignition bell when the torch is being operated, wherein said fire bell reducer is affixed to said open end of said ignition bell at a plurality of space apart locations such that a plurality of openings between said fire bell reducer and an inner wall of said ignition bell because Hollingshead states “a flame retention insert that enhances flame stability and reduces noise” (abstract). Therefore, including the insert of Hollingshead will improve flame stability and reduce noise in the burner of Julien.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Julien, in view of Hart, and further in view of Bell (US 4361420 A), hereinafter Bell.

Regarding claim 7, Julien, as modified by Hart, discloses the torch according to claim 4, wherein said gas connector and said gas shut off valve are connected by a handle tube (3). 

Julien, as modified by Hart, does not disclose:
(g) a check valve assembly, said check valve assembly comprising: 
(i) a check valve tube situated within said handle tube, said check valve tube having a smaller diameter than said handle tube, said check valve tube having an upper end and a lower end, said upper end of said check valve tube having an aperture therethrough, said lower end of said check valve tube terminating in a tube flange situated outside of handle tube and within said gas connector, said tube flange having a larger diameter than an inner diameter of said handle tube, and 
(ii) a check valve ball situated within said check valve tube, said check valve ball having a diameter larger than said aperture at said upper end of said check valve tube, and said check valve ball having a weight sufficient to keep it away from said aperture at said upper end of said check valve unless said handle tube is tilted away from a vertical orientation.

However, Bell teaches: 
(g) a check valve assembly (Figures 2 and 3), said check valve assembly comprising: 
(i) a check valve tube (25) situated within said handle tube (19), said check valve tube having a smaller diameter than said handle tube (Figure 2), said check valve tube having an upper end and a lower end, said upper end of said check valve tube having an aperture therethrough, said lower end of said check valve tube terminating in a tube flange (26) situated outside of handle tube and within said gas connector (16), said tube flange having a larger diameter than an inner diameter of said handle tube (The outer diameter of 26 is larger than the inner diameter at 19), and 
(ii) a check valve ball situated within said check valve tube (31), said check valve ball having a diameter larger than said aperture at said upper end of said check valve tube (Figure 2), and said check valve ball having a weight sufficient to keep it away from said aperture at said upper end of said check valve unless said handle tube is tilted away from a vertical orientation (This will depend in part on the flow of gas, but the examiner points out that the ball is not designed to block the flow of gas under normal conditions).

    PNG
    media_image7.png
    408
    277
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    212
    184
    media_image8.png
    Greyscale

In view of the teachings of Bell, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the check valve assembly as taught by Bell in the gas torch disclosed by Julien.
One would have been motivated to include the check valve assembly because Bell states “among the objects of the invention are to provide a flash arrester which is made and designed so that it will withstand the temperatures involved without destruction so that it can be reusable; which can be operated at varying angles required; and which utilizes a minimum number of parts” (column 1, line 37). Therefore, including the check valve will prevent flashback which will improve safety in Julien.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Julien, in view of Hart, and further in view of Zinke (US 4181492 A), hereinafter Zinke.

Regarding claim 8, Julien, as modified by Hart, discloses the gas torch according to claim 1. 

Julien, as modified by Hart, does not disclose wherein said ignitor is an electrode.

However, Zinke teaches wherein said ignitor is an electrode (“A means 22 is provided for igniting the gas emitted through tip 14. As shown in FIGS. 4 and 7, igniting means 22 has an electrode 24 which discharges a spark to ignite the gas being emitted through tip 14. Preferably, gas igniting means 22 is a piezoelectric generator having a piezoelectric crystal disposed within housing 24 which causes a spark to discharge from electrode 24 when struck, a hammer for striking the crystal and a plunger 26 for activating the hammer disposed within plunger 26 to strike the crystal” column 3, line 27).

    PNG
    media_image9.png
    221
    452
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    176
    388
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    303
    357
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    199
    577
    media_image12.png
    Greyscale

	 Julien, as modified by Hart, does not disclose the claimed type of ignition means. Zinke teaches the claimed type of ignition means. The substitution of one known element (the electrically heated coil of Hart) for another (the sparking electrode of Zinke) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of the electrode taught in Zinke would have yielded predictable results, namely, means for igniting a combustible gas (Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
White (US 1179255 A) 

    PNG
    media_image13.png
    187
    646
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    172
    170
    media_image14.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOGAN P JONES/Examiner, Art Unit 3762